                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Philip A. Brimmer

Civil Action No. 18-cv-00714-PAB-NYW

DONNA M. SANDS,

       Plaintiffs,

v.

INTEGON NATIONAL INSURANCE COMPANY,

     Defendant.
_____________________________________________________________________

       ORDER ACCEPTING MAGISTRATE JUDGE’S RECOMMENDATION
_____________________________________________________________________

       This matter is before the Court on the Recommendation of United States

Magistrate Judge Nina Y. Wang filed on September 19, 2018 [Docket No. 44]. The

Recommendation states that objections to the Recom mendation must be filed within

fourteen days after its service on the parties. See 28 U.S.C. § 636(b)(1)(C). The

Recommendation was served on September 19, 2018. No party has objected to the

Recommendation.

       In the absence of an objection, the district court may review a magistrate judge’s

recommendation under any standard it deems appropriate. See Summers v. Utah, 927

F.2d 1165, 1167 (10th Cir. 1991); see also Thomas v. Arn, 474 U.S. 140, 150 (1985)

(“[i]t does not appear that Congress intended to require district court review of a

magistrate’s factual or legal conclusions, under a de novo or any other standard, when

neither party objects to those findings”). In this matter, the Court has reviewed the
Recommendation to satisfy itself that there is “no clear error on the face of the record.”1

Fed. R. Civ. P. 72(b), Advisory Committee Notes. Based on this review, the Court has

concluded that the Recommendation is a correct application of the facts and the law.

Accordingly, it is

       ORDERED as follows:

       1. The Recommendation of United States Magistrate Judge [Docket No. 44] is

accepted.

       2. Plaintiff’s Motion for Leave to File an Amended Complaint and Jury Demand

[Docket No. 30] is granted.

       3. Plaintiff shall file her Amended Complaint on or before October 16, 2018.


       DATED October 9, 2018.

                                   BY THE COURT:


                                    s/Philip A. Brimmer
                                   PHILIP A. BRIMMER
                                   United States District Judge




       1
        This standard of review is something less than a “clearly erroneous or contrary
to law” standard of review, Fed. R. Civ. P. 72(a), which in turn is less than a de novo
review. Fed. R. Civ. P. 72(b).

                                             2
